_____c_;ase 1-18-45675-@3§:;130€ 31 Filed 03/01/19 __Entered 03/;1;1¢_3,9, 46

vl_l_l\r\

U.S. BANKRUPTCY C
OURT
EAST§_RM DISTF?§’Q"§` OF NEW YORK
' ’" ` :}GKS;~YN

 

x/m
3

UNITED STATES BANKRUPTCY COURT §'§;3§:;
EASTERN DISTRICT OF NEW YORK
~~~~~~~~ X Case Number : 1-18-45675-ess

fn

§§ ?'Z?S §§t?"§*`§§i§,-§

 

Chapter : 11
Strength of a Woman, Inc.

Debtor
~-~- ~~ --- X

 

SYMONOUS HARRIS REPLY TO DEBTOR’S AFFIRMATION IN OPPOSITION TO
RELIEF FROM THE AUTOMATIC STAY.

Symonous Harris proceeding pro se not having an attorney and also not waiving rights to counsel
states the following

l. Symonous Harris objects and opposes the affirmation of Donna Green the debtor’s
attorney as hearsay the attorneys affirmation or testimony cannot be received as evidence
Miss Green was not an eyewitness to the circumstances and to the events alleged in her
affirmation “An attorney for the plaintiff cannot admit evidence into the court. He is

either an attorney or a witness”. See (Trinsev v. Pagliaro D.C.Pa. 1964, 229 F. Supp.

647 ).

2. Symonous Harris has shown by statement form her attorney that the lease Miss Audrey
Thomas has been presenting is fraudulent Which he did as a competent ~fact witness
being that he was the one who created the and filed the corporation and showed that

W?//'

there were no such persons by the name onYCI Bernstein or any other persons

bearing the name Bernstein..

3. This is first hand Knowledge . miss Green does not have first hand knowledge

 

§§ ,,Case 1-13-45675-@33 Doc 31 Filed ca/U;Emered 0__3/01/19 11:26:4_6 ~

 

 

 

4. “Where there are no depositions, admissions, or affidavits the court has no facts to rely
on for a summary determination.” See Trinsev v. Pagliaro. D.C. Pa. 1964, 229 F. Supi).
647. Frunzar v. Allied Propertv and Casualtv Ins. Co., (Iowa l996)’t 548 N.W.2d 880
Professional statements of litigants attorney are treated as affidavits, and attorney making

statements may be cross~examined regarding substance of statement

5 . Secondly counsel has raised the doctrine or statutory standard of cause based on the
“ Sonnax factors”

6. The statutory standard of “cause” carries with it a list of 12 factors courts consider in
determining whether it has been established These factors have come to be known as the

“Sonnax factors,” named after a decision rendered by the Second Circuit Court of

Appeals in In re Sonnax Industries, Inc., 907 F.2d 1280, 1286 (2d Cir. 1990).

7. 12 factors which Counsel has so eloquently enumerated in her affirmation

8. Counsel raises that there is another action pending in the state court wherein lies the
debtor’s interest wherein an action was brought against Symonous Harris for alleged

grossly exaggerated attorney fees attorneys For alleged work never done.

9. In Hensley v. Eckerhart,`6 the Supreme Court endorsed the twelve factor reasonableness
test established by the Fifth Circuit in Johnson v. Georgia Highway Express, Inc
10. The bankruptcy debtor has engaged in bad faith in the commencement of the

bankruptcy filing Not excluding the fact that the debtor is squatting in my property .

 

CaS€ 1-18-45675-eS£DOC 31 Filed 03/01/19 Er_itered 03/01/19 1*;46

 

 

ll. The debtor only filed the instant bankruptcy proceedings to evade an eviction proceeding

when the marshal served her notice and warranth eviction. In order for me to gain

possession of my property.

12. l also have a judgment for use and occupancy which has accrued since its issue.

13. The debtor does not have equity in the property and the property is not necessary to an
effective reorganization that the property is not necessary for the debtor to have a
successful Chapter ll.

WHEREFORE The Sonnax factor is the impact of the automatic stay on the
parties and the balance of the harms. Even though the automatic stay is damaging to me.
Symonous Harris hereby request leave of court to file a more definite statement with
regards to the 12 factors underlying the “Sonnax Factors”. Furthermore to request that
and adjournment of the proceedings to amend this reply to address all the exhibits
submitted by debtor. Further I request this based on the voluminous nature of the instant
proceedings , the fact that I am also involved in several other cases and as I pro se litigant
I require more time in the interest and my right to due process. Symonous Harris request
the lift the stay or in the alternative court grant the within and for further and other relief

as the court deems just and proper

 

q…w Gzi"”"’§

§ymonous Harris

 

§:_»_~'T_:.'-_.:W~Case 1-18-45675-€33

 

To: Donna Este-Green, Esq.
Attorney for debtor
25 fairway Dr.
Hempstead , NY 11550

_o_oc 31 Filed 03/01:§$;3»Emered 03/01/19 11:26_:_46

 

 

